Citation Nr: 1126259	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right leg disability.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for a psychiatric disorder.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2001 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

On the claim of service connection for a right leg disability, the service treatment records show that in June 2002 the Veteran suffered a right leg strain.  In June 2003, the assessment was right tibial pain and an X-ray showed a cortical defect in the midshaft of the tibia.  In June 2004, the assessments were right tibial pain and possible tibial tendonitis.  On VA examination in December 2006, the examiner found no evidence of right leg numbness, but the Veteran's complaints were not documented and it is unclear whether the lack of numbness adequately accounts for the Veteran's claim of a right leg disability.  As the evidence of record is insufficient to decide the claim further development under the duty to assist is needed. 

On the claim of service connection for a right foot disability, on VA examination in December 2006, the Veteran stated that he had developed right foot pain while walking on crutches in 2003, which he indicated was diagnosed as a possible stress fracture.  On examination, X-rays showed a bipartite sesamoid bone in the right foot.  As the examiner did not address the X-ray findings, the evidence of record is insufficient to decide the claim further development under the duty to assist is needed.

On the claim of service connection for a psychiatric disorder, the service treatment records show that in October 2003 the Veteran complained of depression.  After a screening in the mental health clinic no treatment was recommended.  After service on VA examination in December 2006, the diagnosis was adjustment disorder with depressed mood.  The VA examiner did not associate the depression to service.  On VA examination in May 2008, the diagnoses were major depression, single episode, and dysthymia, which the VA examiner stated started in service.  In September 2008, the assessment was depressive episode.  As there have been several different diagnoses and it remains unclear what is the current diagnosis, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran currently has a right leg disability to include any orthopedic or neurological pathology other than pain, and, if so, 

Whether the current right leg disability is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), related to the right leg strain, right tibial pain with a cortical defect in the midshaft of the tibia by X-ray, or possible tibial tendonitis in service; or in the alternative,

Any current right leg disability is caused by or made worse by the service-connected residuals of a left ankle fracture.  

b).  Whether the Veteran currently has a right foot disability to include residuals of a stress fracture, and, if so, 

Whether the current right foot disability is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), related to an injury or event in service and whether the bipartite sesamoid bone by X-ray is consistent with the Veteran's use of crutches in service; or in the alternative,

Any current right foot disability is caused by or made worse by the service-connected residuals of a left ankle fracture.  

The Veteran's claims file must be made available to the examiner for review.  

2. Afford the Veteran a VA psychiatric examination to determine:

a).  Whether the Veteran currently has a psychiatric disorder, and, if so, 

b).  Whether the current psychiatric disorder represents a continuation or progression of the Veteran's symptoms of depression in service or the development of a new and separate condition after service.  

The Veteran's claims file must be made available to the examiner for review.  
3.  After the requested development is completed, adjudicate the claims for service connection.  If any benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


